PER CURIAM:
Appellant’s single point is, “The court erred in failing to sustain defendant’s challenge for cause of the venireman Hale.” This utterly fails to comply with Rule 84.-04(d) [made applicable to criminal cases by Rule 28.18] in that there is no statement as to wherein and why the ruling of the court is claimed to be erroneous. Counsel should note the relevant remarks of Simeone, J., in L. L. v. V. F. L. and M. D. S., Inc., [Missouri Court of Appeals, St. Louis District, No. 37,061, decided January 20,1976], relating to dismissal for improper briefing.
The appeal is dismissed.